 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
       YUEMEI HE,
 9
                                                            No. C21-00623-RSL
                       Plaintiff,
10
                                    v.
11                                                          JOINT STIPULATION AND
       U.S. CITIZENSHIP AND IMMIGRATION                     ORDER OF DISMISSAL
12     SERVICES, et. al.,

13                     Defendants.
14
15
16                                           STIPULATION
             WHEREAS Plaintiff filed a Complaint on May 10, 2021, seeking to compel Defendants
17
     to adjudicate her I-539 and I-765 applications.
18
             WHEREAS Defendants adjudicated and approved Plaintiff’s applications on May 11,
19
     2021.
20           WHEREAS the parties agree that Plaintiff’s complaint is moot and should be dismissed.
21           NOW THEREFORE, the parties, through their respective counsel of record, do hereby
22   stipulate and agree, and respectfully request, that the Court make and enter the following order:

23
             Plaintiff’s Complaint is DISMISSED without fees or costs to either party.
24
25
26
27
28

      JOINT STIPULATION AND                                                    UNITED STATES ATTORNEY
      ORDER OF DISMISSAL - 1                                                    700 Stewart Street, Suite 5220
      (C21-00623-RSL)                                                          Seattle, Washington 98101-1271
                                                                                        (206) 553-7970
 1   SO STIPULATED.
     DATED this 24th day of May, 2021.
 2
 3   TESSA M. GORMAN
     Acting United States Attorney
 4
 5    /s Kristin B. Johnson
 6   KRISTIN B. JOHNSON, WSBA #28189
     Assistant United States Attorney
 7   700 Stewart Street, Suite 5220
     Seattle, WA 98101-1271
 8   Telephone No. (206) 553-7970
     Fax No. (206) 553-4073
 9
     E-mail kristin.b.johnson@usdoj.gov
10   Attorney for Defendants

11
     SO STIPULATED.
12   DATED this 24th day of May, 2021.
13
14   /s Ralph Hua
     RALPH HUA, WSBA#42189
15   FISHER & PHILLIPS LLP
16   1201 3rd Ave. Ste. 2750
     Seattle, WA 98101
17   Attorney for Plaintiff

18
                                             ORDER
19
20           IT IS SO ORDERED. Plaintiff’s Complaint is DISMISSED without fees or costs to

21   either party.

22
23           Dated this 25th day of May, 2021.

24
25                                               ROBERT S. LASNIK
                                                 United States District Judge
26
27
28

      JOINT STIPULATION AND                                                     UNITED STATES ATTORNEY
      ORDER OF DISMISSAL - 2                                                     700 Stewart Street, Suite 5220
      (C21-00623-RSL)                                                           Seattle, Washington 98101-1271
                                                                                         (206) 553-7970
